Title: George Bancroft to James Madison, 8 April 1836
From: Bancroft, George
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Washington.
                                
                                April 8. 1836.
                            
                        
                        
                        I hardly know how sufficiently to express the very great delight and instruction I derived from the days your
                            hospitality permitted me to spend under your roof. They will ever be remembered as among the happiest of my life.
                        Mr Van Buren has this moment put into my hands the first volume of Armstrong’s work on the late war. I
                            remember you expressed a curiosity to see it, & I beg leave to enclose the copy for you.
                        Let me beg of you to make the assurances of my highest esteem & grateful regard acceptable to Mrs
                            Madison. Be assured I wish for her & yourself long continuance of life & all its blessings. Your obliged
                        
                        
                            
                                George Bancroft.
                            
                        
                    